                                                                                      !
                                                                                      I
                                                                                        USDC SDNY

                              UNITED ST ATES DISTRICT COURT
                                                                                      .
                                                                                      : DOCUMENT
                                                                                        ELECTRONICALL \ J : : . .-. i
                                                                                                                    l
                             SOUTHERN DISTRICT OF NEW YORK                              DOC#:         .             I




 -------------------------------------------------------------- X                       DATE FILED: ~/t'J-/ 20 2:r) l
 United States of America,
                                                                    SCHEDULING ORDER
                                        Plaintiff,
             -against-                                              20 Cr. 09 (AKH)

 Jose Rojano,

                                        Defendant.

 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The sentencing previously set for March 12, 2020, at 4:00pm, is hereby adjourned

to March 13, 2020, at 11 :00am.



                 SO ORDERED.

Dated:           March 12, 2020
                 New York, New York
                                                            tltk-Y~~AL VIN K. HELLERSTEIN
                                                                    United States District Judge




                                                        1
